DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made to applicant’s amendments and remarks filed 03/05/2021.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7-8, 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amshove, Martin (EP1062860A2), hereinafter referred to as “Amshove”.
Regarding Claim 1:
Amshove discloses an agricultural baler comprising: a bale chamber (Fig 1 – item 3) having a bottom wall in which an inlet opening is formed (Page 1, lines 10-11)

    PNG
    media_image1.png
    472
    648
    media_image1.png
    Greyscale

a feeder duct (Fig 1 – item 1) communicating with the bale chamber (Fig 1 – item 3) through the inlet opening for charges of crop material to be transferred from the feeder duct into the bale chamber, the 

    PNG
    media_image2.png
    303
    652
    media_image2.png
    Greyscale

wherein the operational component of the baler is not the door, wherein the actuator (Fig 2 – item 12) is mechanically coupled (Fig 2 – item 23) to the door (Fig 1 – item 17) of the bottom wall (Fig 1 – item 15) of the feeder duct (Fig 1 – item 1) such that movement of the operational component between the first-position and the second- position causes the door to move from the door-open-position to the door-closed-position (Page 3, lines 110-12; Amshove discloses that the spring element is stretched to 
Regarding Claim 3:
Amshove discloses the agricultural baler of claim 1, wherein the actuator comprises a hydraulic actuator (Page 3, lines 111-113) or an electrical actuator.
Regarding Claim 4:
Amshove discloses the agricultural baler of claim 1, wherein the pick-up device (Annotated above in Fig 1 and 2 as the operational component) is rotatable about a pick-up-pivot-axis (Fig 1 – item 11) such that it is movable between the lowered-position (Fig 2 – item 28) and the raised-position (Fig 1 – item 27).
Regarding Claim 5:
Amshove discloses the agricultural baler of claim 1, wherein the door (Fig 1 – item 17) is configured to be retained in the door-closed-position (Fig 2 – items 18 and 24 retain the door in the closed position).
Regarding Claim 7:

Regarding Claim 8:
Amshove discloses the agricultural baler of claim 1, wherein the actuator (Fig 1 – item 12) is mechanically coupled to the door (Fig 1 – item 17) of the bottom wall (Fig 1 – item 15) by a linkage mechanism (Fig 1 – item 22).
Regarding Claim 10:
Amshove discloses the agricultural baler of claim 1, wherein the door (Fig 1 – item 17) is rotatable about a door- pivot-axis (Fig 1 – item 16) such that it is movable between the door-closed-position (Fig 1 – item 27) and the door-open-position (Fig 2 – item 29).
Regarding Claim 15:
Amshove discloses a method of accessing a feeder duct of an agricultural baler, the baler comprising: a bale chamber (Fig 1 – item 3) having a bottom wall (Annotated above in Fig 1) in which an inlet opening is formed (Page 1, lines 10-11), a feeder duct (Fig 1 – item 1) communicating with the bale chamber through the inlet opening for charges of crop material to be transferred from the feeder duct into the bale chamber, wherein the feeder duct has an upper end facing generally upwardly and communicating with the inlet opening in the bale chamber and a lower end facing generally in a forward direction (The directionality of the feeder duct in Amshove Fig 1 clearly shows the same generally facing directions), the feeder duct has a top wall (Inherent in item 1 of Fig 1) and a bottom wall (Fig 1 – item 15) extending between the lower end and the upper end of the feeder duct; a door (Fig 1 – item 17) that defines at least a portion of the bottom wall of the feeder duct, wherein the door is movable between: (i) a door-open-position (Fig 2 – item 29), in which an opening in the bottom wall is provided; and (ii) a door-closed-position (Fig 1 – item 27) in which the opening is closed; and 532965PATENT an actuator (Fig 1 – item 12) .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Amshove, Martin (EP1062860A2) in view of De Busscher Cyriel R J (EP0339733A1), hereinafter referred to as “De Busscher”.
Regarding Claim 6:
Amshove discloses the agricultural baler of claim 5, however Amshove does not disclose wherein the door is configured to be automatically lockable to thereby retain the door in the door-closed- position when it is moved from the door-open-position to the door-closed-position.
De Busscher teaches an agricultural baler that includes a chamber (Figure 1 item 10} for baling material, a chute (Figure 2 item 54) having a bottom wall where a portion of the bottom wall is a door (Figure 2 item 92) and a door locking mechanism (Figure 2 item 106) to lock said door and further teaches wherein the latch mechanism is automatically lockable (Col 3, lines 55-58) to retain the door in the door-closed-position when it is moved from the door-open-position to the door-closed-position.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the device of Amshove by substituting Amshove's handle latch mechanism with the spring loaded latch plates of De Busscher thereby allowing the latching mechanism to automatically lock when the door is closed. This functionality avoids the chance of the door accidentally opening due to not being manually locked by the operator when operating the baler.
Regarding Claim 9:
Amshove discloses the agricultural baler of claim 1. However, Amshove is silent wherein the actuator is mechanically coupled to the door of the bottom wall by a linkage cable.
De Busscher teaches that mechanical structures can be coupled by means of a linkage cable or chain (Col. 4 Lines 53 - 54) which is a common and well-known method of coupling devices in the art. Applicant has not set forth any criticality to the use of a chain linkage between moving mechanical structures, it would be obvious to one having ordinary skill in the art to select any known mechanical .
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Amshove, Martin (EP1062860A2) in view of Derscheid, et al (US20160219789A1), hereinafter referred to as “Derscheid”.
Regarding Claim 11:
Amshove discloses the agricultural baler of claim 1, wherein the door (Fig 1 – item 17) of the bottom wall (Fig 1 – item 15) of the feeder duct (Fig 1 – item 1) comprises a door-edge (The edge of door (17) in figure 2 in the open position (29) can be clearly seen). However, Amshove is silent to wherein the baler further comprises: 532964PATENT a bottom drawer that defines a portion of the bottom wall of the feeder duct, the bottom drawer comprising a bottom-drawer-edge, the bottom drawer being movable between (i) a drawer-closed-position, in which the bottom-drawer-edge is adjacent to the door-edge when the door is in the door-closed-position, and (ii) a drawer-open-position, in which the bottom-drawer- edge is spaced apart from the door-edge when the door is in the door-closed-position.
Derscheid teaches an agricultural baler that includes a chamber (Fig 1 – item 134) for baling material, a chute (Fig 2 – item 204) have a bottom wall where a portion of the bottom wall is a door (Fig 4 – item 908) and a drawer (Fig 4 – item 214) attached to the door of the bottom wail and further discloses wherein the baler further comprises: a bottom drawer (Fig 3 – item 214) that defines a portion of the bottom wall (Fig 9 – item 908) of the feeder duct (Fig 9 – item 204), the bottom drawer comprising a bottom-drawer-edge (Annotated below in Fig 5), the bottom drawer being movable between (i) a drawer-dosed-position (Fig 3 – item 214), in which the bottom-drawer-edge is adjacent to the door-edge when the door is in the door-closed-position, and (ii) a drawer-open-position (Fig 5 – item 
Derscheid teaches this construction so as to facilitate removal of a "plug" of material that may cause jamming or reduced efficiency of the baler during operation. Because Amshove is also concerned with baling material and being able to do so efficiently and thus disclose a door which allows for removal of a "plug" of material, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to add a drawer to the door of Amshove so as to improve efficiency of operation and removal of material as taught by Derscheid.

    PNG
    media_image3.png
    309
    577
    media_image3.png
    Greyscale

Regarding Claim 12:
Amshove partially discloses the agricultural baler of claim 11 but does not disclose the bottom drawer and is silent to wherein the bottom drawer is rotatable such that it is movable between the drawer-closed- position and the drawer-open-position.
The agricultural baler of Derscheid teaches the ability to rotate the drawer about an axis (Fig 5 – item 222) in order to alleviate a "plug" or jamming of material at the feed chute.

It would have been obvious to one having ordinary skill in the art, before the effective filing date, to integrate an axis and means for rotation of the drawer of the device of Amshove and Derscheid according to claim 11 to the bottom wall (Figure 1 item 15) of Amshove. Integrating the ability to rotate the drawer would allow for an operator the freedom to position the drawer downward to remove a jamming of material in the feed chute and to service the drawer where the rotation of the drawer could be done in conjunction or independently of opening the door as taught by Derscheid.
Regarding Claim 13:
Amshove partially discloses the agricultural baler of claim 11 but does not disclose the bottom drawer and is silent to wherein the bottom drawer extends along at least one of 20%, 30% or 40% of the length of the bottom wall.
Derscheid discloses wherein the bottom drawer extends along at least one of 20%, 30% or 40% of the length of the bottom wall. However, Derscheid does not explicitly define the dimensions of the drawer in relation to the bottom wall. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the combination of Amshove and Derscheid such that the drawer extended at least one of 20%, 30% or 40% of the length of the bottom wall. Arriving at optimal sizing of the door would result from routine engineering experience and practice so as to allow efficient operation of Amshove such that the material (i.e. work piece) of Amshove is allowed to be baled effectively.
Claims 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Amshove, Martin (EP1062860A2) alone.
Regarding Claim 14:

The door of Amshove extends some length of the bottom wall as shown in Figure 2 when the door is opened. However, Amshove does not explicitly define the dimensions of the door in relation to the bottom wall. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the door of Amshove such that it extended less than 80%, of the length of the bottom wall. Arriving at optimal sizing of the door would result from routine engineering experience and practice so as to allow efficient operation of Amshove such that the material (e.g., work piece) of Amshove is allowed to be baled effectively.
Regarding Claim 16:
Amshove discloses the agricultural baler of claim 1, but does not disclose wherein the door extends along less than 70% of the length of the bottom wall.
The door of Amshove extends some length of the bottom wall as shown in Figure 2 when the door is opened. However, Amshove does not explicitly define the dimensions of the door in relation to the bottom wall. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the door of Amshove such that it extended less than 70%, of the length of the bottom wall. Arriving at optimal sizing of the door would result from routine engineering experience and practice so as to allow efficient operation of Amshove such that the material (e.g, work piece) of Amshove is allowed to be baled effectively.
Regarding Claim 17:
Amshove discloses the agricultural baler of claim 1, but does not disclose wherein the door extends along less than 60% of the length of the bottom wall.
The door of Amshove extends some length of the bottom wall as shown in Figure 2 when the door is opened. However, Amshove does not explicitly define the dimensions of the door in relation to .
Response to Arguments
Applicant's arguments filed 03/05/2021 have been fully considered but they are not persuasive.
Applicant’s argument that the amendments made to independent claims 1 and 15 overcome the prior rejection that Amshove teaches the functionality of the actuator moving the operational component between a first and second position in order to cause the door to move from an open to a closed position. Applicant further argues that the instant invention introduces a mechanism for opening a door when the pick-up device (operational component is defined as a pick-up device by applicant on line 17 of claim 1) is moved a lowered position.
The examiner does not find these arguments persuasive because Amshove teaches a configuration such that movement of the operational component, or pick-up device, (as annotated above in the U.S.C. 102(a)(1) rejection of amended claim 1) effected by the actuator (Fig 1 – item 12) and the spring element (Fig 2- item 26) connecting the operational component to the door (Fig 1 – item 17) causes the door to move from a closed position to an open position and vice versa depending on the state of the actuator. 
The remaining dependent claim rejections from Amshove or the combination of Amshove and Derscheid or Amshove and De Busscher are not given specific arguments which address the prior art rejections and therefore the rejections are made final. 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567.  The examiner can normally be reached on 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/KEVIN E O'BRIEN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725